Order filed August 27, 2022




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00657-CV
                                  ____________

                         ALBERT ORTIZ, Appellant

                                        V.

     NATIONAL CITY HOME LOAN SERVICES, INC. D/B/A FIRST
      FRANKLIN LOAN SERVICES; AND NATIONAL CITY BANK OF
                       INDIANA, Appellee


                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-61178

                                  ORDER

      The clerk’s record was filed November 9, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain

   1. Plaintiff’s No-Evidence Motion for Partial Summary Judgment, with any
      accompanying exhibits, filed on or about November 26, 2014;
   2. Order Granting Plaintiff’s Motion For Partial Summary Judgment, filed on
       or about June 1, 2016;

   3. Plaintiff’s Motion For Leave To Amend Petition, with any accompanying
       exhibits, filed on or about August 5, 2016;

   4. Defendants’ Reply to Plaintiff’s Response to Plaintiff’s Motion to Disregard
       the Jury’s Response to Question No. 5 and for Entry of Final Judgment, with
       any accompany exhibits, filed on or about April 22, 2020; and

   5. Plaintiff’s Sur-Reply as to Defendants' Motion to Disregard the Jury’s
       Response to Question No. 5 and for Entry of Final Judgment, with any
       accompanying exhibits, filed on or about April 29, 2020.

       The Harris County district Clerk is directed to file a supplemental clerk’s
record on or before May 9, 2022, containing the above documents.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.